         Case 2:16-bk-11267-BB Doc 44 Filed 12/08/18 Entered 12/08/18 21:42:51                                               Desc
                             Imaged Certificate of Notice Page 1 of 4
                                              United States Bankruptcy Court
                                             Central District of California
In re:                                                                                                     Case No. 16-11267-BB
Anthony A Figueroa                                                                                         Chapter 7
Jamie L Figueroa
         Debtors
                                                 CERTIFICATE OF NOTICE
District/off: 0973-2                  User: wjacksonC                    Page 1 of 1                          Date Rcvd: Dec 06, 2018
                                      Form ID: pdf042                    Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 08, 2018.
db/jdb        #+Anthony A Figueroa,   Jamie L Figueroa,   9047 Oak Street,   Bellflower, CA 90706-4401

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 08, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 6, 2018 at the address(es) listed below:
              Raymond Perez     on behalf of Joint Debtor Jamie L Figueroa rperezlaw.ela@gmail.com
              Raymond Perez     on behalf of Debtor Anthony A Figueroa rperezlaw.ela@gmail.com
              Sam S Leslie (TR)    sleslie@trusteeleslie.com,
               sleslie@ecf.epiqsystems.com;trustee@trusteeleslie.com
              United States Trustee (LA)    ustpregion16.la.ecf@usdoj.gov
                                                                                             TOTAL: 4
     Case 2:16-bk-11267-BB Doc 44 Filed 12/08/18 Entered 12/08/18 21:42:51                                                             Desc
                         Imaged Certificate of Notice Page 2 of 4

 Attorney or Trustee Name, Address, Telephone & FAX                           FOR COURT USE ONLY
 Numbers, State Bar No. & Email Address

 SAM S. LESLIE, CPA
 3435 Wilshire Blvd.                                                                                     FILED & ENTERED
 Suite 990
 Los Angeles, CA 90010
 Telephone: 213/368-5000                                                                                         DEC 06 2018
 Facsimile: 213/368-5009
 Email: trustee@cadye.com
                                                                                                           CLERK U.S. BANKRUPTCY COURT
                                                                                                           Central District of California
                                                                                                           BY wesley DEPUTY CLERK
 Chapter 7 Trustee


                                          UNITED STATES BANKRUPTCY COURT
                                 CENTRAL DISTRICT OF CALIFORNIA ± LOS ANGELES DIVISION

 In re:                                                                       CASE NO.: 2:16-bk-11267-BB

                      ANTHONY A. FIGUEROA                                     CHAPTER: 7
                      AND JAMIE L. FIGUEROA,
                                                                                   ORDER ON FINAL FEE APPLICATIONS
                                                                                          ALLOWING PAYMENT OF:
                                                                                 (1) COURT AND U.S. TRUSTEE FEES; AND
                                                                                     (2) FINAL FEES AND EXPENSES OF
                                                                                      TRUSTEE AND PROFESSIONALS
                                                                                              [LBR 2016-1(c)(4)]

                                                                              DATE: December 5, 2018
                                                                              TIME: 2:00 p.m.
                                                                              COURTROOM: 1539
                                                                              ADDRESS: 255 East Temple Street
                                                                                         Los Angeles, CA 90012
                                                              Debtor(s).


The chapter 7 trustee filed a 7UXVWHH¶V)LQDO5HSRUWin this case. Applications for final compensation were filed by the
chapter 7 trustee and, if applicable, other professionals. Based on findings and conclusions made by the court, IT IS
ORDERED: Fees and expenses are approved as follows, and if not already paid may be paid:

1.   Fees: U.S. Bankruptcy Court and U.S. Trustee
     U.S. Bankruptcy Court fees (specify)
     U.S. Bankruptcy Court                                                $
                                                                          $
                                                                          $


     Subtotal of Court Fees:                                              $0.00
     U.S. Trustee Fees                                                    $0.00
     Total Allowed Court and U.S. Trustee Fees                            $0.00




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                           Page 1                    F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
     Case 2:16-bk-11267-BB Doc 44 Filed 12/08/18 Entered 12/08/18 21:42:51                                                           Desc
                         Imaged Certificate of Notice Page 3 of 4
2.   Professional Fees and Expenses:
     a. Chapter 7 Professional Fees and Expenses:

                                Total Final Request               Total Allowed                 Paid-to-Date            Remaining to be Paid
           (1) Name of Professional/Profession:
                Fees            $                            $                             $                           $
                Expenses        $                            $                             $                           $
           (2) Name of Professional/Profession:
                Fees            $                            $                             $                           $
                Expenses        $                            $                             $                           $
           (3) Name of Professional/Profession:
                Fees            $                            $                             $                           $
                Expenses        $                            $                             $                           $

        Additional professional fees and expenses attached.

     b. Chapter 11 Professional Fees and Expenses (prior to conversion to chapter 7):

                                Total Final Request               Total Allowed                 Paid-to-Date            Remaining to be Paid
          (1) Name of Professional/Profession:
                Fees            $                            $                             $                           $
                Expenses        $                            $                             $                           $
          (2) Name of Professional/Profession:
                Fees            $                            $                             $                           $
                Expenses        $                            $                             $                           $
          (3) Name of Professional/Profession:
                Fees            $                            $                             $                           $
                Expenses        $                            $                             $                           $

        Additional professional fees and expenses attached.

3.   Trustee Fees and Expenses:
     a. Chapter 7 Trustee Fees and Expenses:

                                Total Final Request               Total Allowed                 Paid-to-Date            Remaining to be Paid
          Trustee (name): Sam S. Leslie
             Fees               $                185.03       $                185.03      $                  0.00      $                    185.03
                                                                                                                       $                     152.11
             Expenses           $                152.11      $                 152.11       $                 0.00

             Bank Fees          $                240.00       $                240.00      $               240.00       $                      0.00
             Bond               $                   2.43     $                    2.43      $                 2.43      $                      0.00
             Taxes              $                   0.00     $                    0.00      $                 0.00      $                      0.00

        Additional trustee fees and expenses attached.

        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 2                    F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
     Case 2:16-bk-11267-BB Doc 44 Filed 12/08/18 Entered 12/08/18 21:42:51                                                           Desc
                         Imaged Certificate of Notice Page 4 of 4
     b. Chapter 11 Trustee Fees and Expenses (prior to conversion to chapter 7):

                                Total Final Request               Total Allowed                Paid-to-Date             Remaining to be Paid
          Trustee (name):
             Fees               $                            $                             $                           $
             Expenses           $                            $                             $                           $
             Bank Fees          $                            $                             $                           $
             Bond               $                            $                             $                           $
             Taxes              $                            $                             $                           $

        Additional trustee fees and expenses attached.


4. If the final dividend to creditors is the same or higher than proposed in WKH7UXVWHH¶V)LQDO5HSRUWWKHWUXVWHHVKDOO
   immediately proceed with the final distribution to creditors and professionals. If the final dividend to creditors is less
   WKDQWKDWZKLFKZDVSURSRVHGLQWKH7UXVWHH¶V)LQDO5HSRUWWKHWUXVWHHVKDOOimmediately submit to the U.S. Trustee
   an $PHQGHG7UXVWHH¶V5HSRUWRI3URSRVHG'LVWULEXWLRQDQG'LYLGHQG3D\PHQWVZLWKLQGD\VRIWKHHQWU\RIWKLV
   order. Within 14 days the U.S. Trustee will review the proposed distribution and notify the trustee to proceed with the
   final distribution to creditors and professionals. The distribution to creditors and professionals shall occur at the same
   time and no later than 90 days from the entry of this order.

5.      Other:


                                                                         ###




                 Date: December 6, 2018




        This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.

December 2016                                                         Page 3                    F 2016-1.5.ORDER.TRUSTEE.FINAL.FEES
